ROBINSON, 3:
1. Where words used in a contract are susceptible of more than one meaning, courts will ascertain the sense in which such words were used by the signatories to the contract, if possible, from all the provisions of the contract.
2. Where words used in a contract are susceptible of more than one meaning, and the signatories to the contract have by acts done in carrying out the terms thereof placed their own interpretation upon the meaning of the -words, courts will adopt the interpretation which the signatories to the contract have themselves made.
Judgment reversed.
Marshall, C. J., Jones, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.